Citation Nr: 1022190	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  05-25 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased disability rating for a low 
back disability, rated as 20 percent disabling prior to July 
9, 2005, and as 40 percent disabling from that date.

2. Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to 
January 1979.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge (VLJ) in 
November 2005.  A transcript of the hearing is associated 
with the Veteran's claims folders.

In June 2007 the Board remanded the case for further 
development.  The case has been returned to the Board for 
further appellate action.

In March 2009 the Appeals Management Center (AMC), in 
Washington, D.C., issued a rating decision increasing the 
evaluation for a low back disability from 20 percent to 40 
percent, effective from July 9, 2005.  This did not satisfy 
the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993). 


FINDINGS OF FACT

1.  Throughout the period of this claim, the Veteran's low 
back disability has been productive of incapacitating 
episodes totaling more than 6 weeks per year.

2.  The Veteran is unable to maintain any form of 
substantially gainful employment as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an extra-schedular evaluation of 60 
percent for low back disability have been met throughout the 
period of this claim.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 3.321(b)(1) (2009).

2.  The criteria for a TDIU are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Evaluation of low back disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  

Intervertebral disc syndrome (IVDS) will be evaluated under 
the General Formula for Rating Diseases and Injuries of the 
Spine or under the Formula for Rating IVDS based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).

Under the General Rating Formula for Rating Diseases and 
Injuries of the Spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply to rating the thoracolumbar spine.  A rating of 20 
percent is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; the combined range of motion of not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted if forward 
flexion of the thoracolumbar spine is limited to 30 degrees 
or less or if there is favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Alternatively, IVDS may be rated under the Formula for Rating 
Intervertebral Disc Syndrome based on Incapacitating 
Episodes, with criteria as follows.  A rating of 10 percent 
is warranted for incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A rating of 20 percent is warranted for 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 
rating of 40 percent is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  A rating of 60 percent is 
warranted for incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note 2 provides that if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment will be evaluated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever results in  a higher 
evaluation for that segment. 

The Board has reviewed the evidence of record and finds, for 
the reasons expressed below, that the Veteran's level of 
impairment is not in excess of that contemplated by the 
assigned ratings.

The Veteran had a general compensation and pension (C&P) 
examination in February 2004 in which his computer files were 
reviewed by the examiner.  The Veteran reported lumbar pain, 
midline, which radiated to both lower extremities.  The 
Veteran rated his pain as 8 out of 10.  The Veteran reported 
that he could walk about 100 feet before the pain was 
incapacitating, that he could not stand or walk for prolonged 
periods of time, and could not lift heavy objects.  The 
examiner noted back forward flexion of 80 degrees.  The 
results of this examination clearly do not support the 
assignment of a rating in excess of 20 percent.

The Veteran submitted a statement in August 2004 in which he 
asserted that the February 2004 VA examination was completely 
inadequate as he was simply asked to bend over and his blood 
pressure was taken.  The Veteran furthered that the 
examination did not address the frequency or severity of his 
attacks.

The Veteran had a C&P examination for the spine on July 9, 
2005, in which he reported that he had pain in his low back 
that radiated into both hips as well as down both legs.  The 
Veteran reported that the pain was constant, but could also 
be a sharp shooting pain that occurred when he stood up.  The 
Veteran stated that he used a cane so he would not fall upon 
standing and experiencing the shooting pains.  The Veteran 
reported associated intermittent numbness in his legs.  The 
Veteran stated that he could walk approximately 50 to 75 feet 
before the pain was so incapacitating that he had to stop.  
The Veteran reported that he had trouble dressing himself; 
could not put on his socks or shoes and had his wife do this 
for him; could not wash his feet; had difficulty driving 
because sitting caused pain; could not do heavy lifting; and 
could not stand for any length of time.  The Veteran stated 
that over the prior 12 months, he believed he had 
incapacitating episodes approximately every 3 to 4 weeks that 
lasted 2 to 3 days at a time making it difficult for him to 
do anything more than get up to go to the bathroom.  The 
examiner noted the Veteran had flexion to 40 degrees before 
he stopped because of pain.  Neurologically, the examiner 
noted motor strength as 5/5 in lower extremities and intact 
sensation to light touch.  The examiner diagnosed the Veteran 
with degenerative disc disease (DDD) of the lumbar spine with 
radiculopathy.

The Veteran's wife submitted a lay statement in September 
2005 in which she asserted that after coming home from 
putting in a day of work, the Veteran would have to crawl up 
the stairs.  She furthered that the Veteran also had to spend 
many nights sleeping on the floor and for months he could not 
sit in a chair.  She also stated that the Veteran had become 
very limited in what he was able to do.  She explained that 
the Veteran was unable to plant a garden as it was too 
difficult for him to bend over.  She stated that the Veteran 
was unable to put on his socks or tie his shoes; could not 
help with simple things around the house; and could not sit, 
stand, or recline for any length of time.

In a private examination report from ST, F.N.P., dated in 
September 2005, the family nurse practitioner stated that the 
Veteran complained of low back pain.  The Veteran reported 
that he had to walk with a cane and was unable to do his 
normal activities of daily living such as standing for long 
periods of time or sitting for extensive periods due to 
severe pain.

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned VLJ in November 2005.  The Veteran 
explained how doctors attempted to take measurements of his 
back, but he was unable to bend over.  The Veteran testified 
that after being mobile for approximately an hour, he would 
have to lay down for about an hour every day.  The Veteran 
furthered that once every week or two weeks; or two to three 
times per month; or once or twice a month his back would 
"put him down" for days at a time.  The Veteran reported 
that he could not physically put on his shoes or socks.  He 
stated that his pain level was 9 out of 10.  The Veteran also 
stated that he did not believe the VA examination in July 
2005 was adequate.  The Veteran testified that he was never 
told by a physician to be on bed rest.  The Veteran stated 
that he had pain in the lower back, across and down through 
his hips and legs.  He stated that this pain occurred every 
day and included shooting pain in his hips.  

In June 2007 the Board remanded the case for further 
development.  Specifically, the Board ordered that the 
originating agency schedule a VA examination for the Veteran 
and obtain his SSA disability records.

VA medical center (VAMC) outpatient records in September 2005 
show that in his annual physical the Veteran reported that 
his back condition caused no parathesias or radiating pain 
into his legs.  The Veteran stated that pain did radiate to 
his hips and that he collapsed at times.  The Veteran 
reported that he previously walked daily for 5 miles but was 
limited to short distances due to aggravated pain with 
walking.  

VAMC outpatient records in September 2006 note that the 
Veteran reported that he could not walk long distances any 
longer and ambulated with a cane to prevent falling.  The 
Veteran furthered that he was able to do yard work, but kept 
a chair nearby and would take frequent breaks.

A private medical record from Dr. BT, M.D., dated in June 
2007 notes that the Veteran reported that his back pain was 
getting worse and that an MRI showed severe degenerative bone 
and disc changes.

Private medical records from Dr. EMP, M.D., dated from June 
2007 to October 2008, show multiple reports of the Veteran 
being diagnosed with degenerative joint disease (DJD) of the 
spine; experiencing low back pain with leg pain, difficulty 
walking, stooping, falling, his back "giving out;" and 
using a cane to walk.  In July 2007 Dr. EMP noted that the 
Veteran had neuroforaminal stenosis at all levels and she 
recommended that he go back to neurosurgery.  The Veteran 
replied that he wanted to wait three months before going to 
neurosurgery, but surgery was never scheduled.

In a letter dated in February 2008 TWU, M.D., stated that the 
Veteran had restricted ambulation of 100 feet secondary to 
lower back and hip pain.  

Dr. EMP submitted a letter in October 2008 in which she 
stated that the Veteran was significantly limited by 
degenerative disease of his lumbar spine.  She furthered that 
the Veteran was only able to walk less than 100 feet with the 
use of a cane and this was predominately due to his lumbar 
pain as well as leg and hip pain.  

The Veteran had a C&P examination of the spine in January 
2009 in which the examiner reviewed both his claims files and 
medical records.  The Veteran reported low back pain that had 
gotten much worse with time.  The examiner noted that the 
Veteran never had surgery and never had trauma to the spine.  
The Veteran reported a history of fatigue; decreased motion; 
stiffness; weakness; spasms; and constant, severe, sharp, 
aching pain in the low back and hips that occurred daily but 
did not radiate.  The Veteran also reported severe flare-ups 
of the spinal condition, occurring weekly for hours with 
precipitating factors including standing, bending, and 
walking.  The Veteran reported that rest was an alleviating 
factor.  The Veteran's impression of the extent of additional 
limitation of motion or other functional impairment during 
flare-ups included decreased mobility and a decreased ability 
to walk long distances.  The examiner noted that there were 
no incapacitating episodes of spine disease.  The Veteran 
stated that he was only able to walk a one-fourth mile.  

Upon physical examination of the spine, the examiner noted 
the Veteran's posture was stooped, but there was no cervical 
spine ankylosis.  The examiner noted that the Veteran was not 
currently employed in his usual occupation as office supply 
manager as he retired in 1998 due to back pain.  Thoraco-
lumbar spine range of motion testing showed 0 to 40 degrees 
of forward flexion.  The examiner noted objective evidence of 
pain following repetitive motion but no additional 
limitations after three repetitions of range of motion.  No 
additional limits on functional ability on repeated use or 
during flare-ups were noted.  The examiner stated that the 
Veteran was in constant pain and thus was limited at 
baseline.  The examiner noted moderately severe to severe DDD 
at L4 through S1.  The Veteran was diagnosed with lumbar 
spinal stenosis associated with low back pain that affected 
his usual daily activities as follows: preventing chores, 
exercise, sports; severely affecting shopping, recreation, 
traveling; mildly affecting feeding and grooming; and 
moderately affecting bathing, dressing, and toileting.  

Based on review of the medical and lay evidence above, the 
Board finds, as the Veteran contends, that the report of the 
VA examination of his low back disability in March 2004 is 
not adequate for rating purposes.  The originating agency 
assigned a 40 percent rating from July 9, 2005, because a VA 
examination on that date established that he met the criteria 
for a 40 percent rating.  Since the earlier VA examination 
report is inadequate for rating purposes and the evidence 
does not otherwise establish the increase in severity of the 
disability occurred after the filing of the Veteran's claim, 
the Board concludes that a 40 percent rating is also 
warranted for the period of this claim prior to July 9, 2005.

None of the evidence shows that the Veteran has ever been 
found to have ankylosis of the thoracolumbar spine or that he 
has been prescribed bed rest by a physician for any 
incapacitating episodes.  Therefore, the disability does not 
warrant a higher rating under either of the formulas for 
rating intervertebral disc disease.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence discussed 
above the Board has carefully considered the lay statements 
offered by the Veteran, his testimony before the undersigned 
VLJ, and the lay statement submitted by his wife.  The Board 
has also considered the correspondence from his 
representative to VA, including the informal hearing 
presentation submitted in November 2009.

"A layperson can certainly provide an eyewitness account of 
a veteran's visible symptoms."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In this case the Board finds the 
statements by the Veteran and his wife to be credible in 
describing his symptoms.  However, even affording those 
statements full credibility, they do not show symptoms more 
closely approximating the schedular criteria for the next 
higher evaluation.

In determining the degree of limitation of motion, the Board 
has considered all pertinent disability factors, to include 
pain, fatigability, weakness, and incoordination.  In this 
case the Veteran has been able to achieve the ranges of 
motion as described above after repetitive testing.  As 
noted, none of the evidence shows that he has ever been found 
to have ankylosis of the thoracolumbar spine. 

The Board also notes that the Veteran has complained of 
radiating pain to his hips but the objective medical findings 
have failed to demonstrate that the low back disability has 
resulted in any motor or sensory impairment in either lower 
extremity.  Therefore, a separate rating for such impairment 
is not warranted. 

Accordingly, the disability warrants a 40 percent rating, but 
not higher, throughout the period of this claim.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 40 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

TDIU and Extra-schedular Consideration 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate, "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

A claim for a total disability rating based upon individual 
unemployability, "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

However, 38 C.F.R. § 4.16(b) provides that when a veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for a TDIU set 
forth in 38 C.F.R. § 4.16(a), such case may be considered for 
extra-schedular consideration in accordance with 38 C.F.R. 
§ 3.321.

The Board cannot assign an extraschedular rating in the first 
instance, but must specifically adjudicate whether to refer a 
case for such an evaluation when the issue is either raised 
by the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008), citing 
Thun, 22 Vet. App. 111, 115.

In this case, the Veteran does not meet the threshold 
criteria for a TDIU (a single service-connected disability 
rated at 60 percent or more, or multiple service-connected 
disabilities of which one is rated at 40 percent or more and 
the combined rating is 70 percent or more).

The Veteran's formal claim for a TDIU was received in 
November 2003, in which he stated that he was unable to sit, 
stand, or walk for extended amounts of time; had to use a 
cane to walk; and had three strokes that had an effect on his 
thinking ability.  He indicated that he had a high school 
education and had work experience as a supervisor for Avey 
Dennison Corp and as a store clerk at a convenience store.  
He became too disabled to work in August 2001.

The March 2004 rating decision on appeal also denied 
entitlement to a TDIU, based upon a determination that the 
Veteran was not unable to secure or follow a substantially 
gainful occupation as a result of service connected 
disabilities. 

When presenting testimony at the hearing chaired by the 
undersigned VLJ in November 2005, the Veteran stated that he 
last worked four or five years prior and had to stop because 
of his back.  

In the aforementioned letter submitted by Dr. EMP in October 
2008, she also stated that the Veteran had multiple medical 
problems that she thought rendered him completely disabled.  
She furthered that she believed the Veteran's spine disease 
was what predominately disabled him. 

In the aforementioned C&P examination of the spine in January 
2009, the examiner stated that the Veteran was severely 
limited by his low back pain and was really unable to carry 
gainful employment due to his pain as he basically laid in 
bed most of the time due to his pain and would be unable to 
tolerate working.

The RO referred this case to the Director of Compensation and 
Pension Service for extraschedular consideration in March 
2009.  In October 2009, after reviewing the Veteran's claim 
files, the Director found that the Veteran was not entitled 
to a higher rating or a TDIU on an extra-schedular basis.

In the Veteran's formal appeal submitted in November 2009, he 
stated he had been unemployed since 1999 and believed his 
service-connected conditions were severe enough for him to be 
considered unemployable.  The Veteran supported this 
conclusion with the VA examiner's opinion from June 2009 and 
by stating that he believed unemployability should be granted 
on an extra-schedular basis.

In the Board's opinion, the evidence satisfactorily 
establishes that a 60 percent rating is warranted for the 
Veteran's back disability on an extra-schedular basis because 
it is productive of incapacitating episodes totaling at least 
6 weeks a year.  With this 60 percent rating, the Veteran 
meets the minimum schedular criteria for a TDIU.  The 
aforementioned medical opinions and the other evidence of 
record are sufficient to establish that the Veteran is 
unemployable due to his service-connected disabilities.  
Therefore, the Board concludes that the Veteran is also 
entitled to a TDIU.  


ORDER

Entitlement to an increased disability rating of 60 percent 
for a low back disability is granted on an extra-schedular 
basis throughout the period of this claim, subject to the 
criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted throughout the period of 
this claim, subject to the criteria applicable to the payment 
of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


